OPINION — AG — ** OPERATION OF STATE VEHICLES — TYPE OF DRIVER'S LICENSE ** EMPLOYEES OF THE STATE HIGHWAY DEPARTMENT (STATE DEPARTMENT OF TRANSPORTATION) ARE 'NOT' REQUIRED TO OBTAIN CHAUFFEUR'S LICENSES IN ORDER TO OPERATE STATE OWNED TRUCKS USED IN PERFORMING MAINTENANCE (AND OTHER) OPERATIONS OF THE STATE HIGHWAY DEPARTMENT; THAT IS, UNLESS THEY ARE EMPLOYED FOR THE " PRINCIPAL PURPOSE OF OPERATING A MOTOR VEHICLE. (STATE VEHICLE, DRIVE, OPERATE, USE OF, DRIVER LICENSE, TYPE, STATE EMPLOYEES) CITE: 47 O.S. 272 [47-272], 47 O.S. 277 [47-277] (MAINARD KENNERLY)